Title: From John Adams to C. W. F. Dumas, 13 March 1782
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam March 13. 1782
Sir

I have recd your two Letters both without Date and one without a Name. My Respects and Thanks to Mr Carmichael &c. I have Some of the Resolutions of Congress touching that department but cannot Say whether I have all.
I have had last Evening an agreable Interview with the two worthy Gentlemen you mention. They are both of opinion, that it is better to wait and See what will be proposed by the grand Besogne. As to any ministerial Step to be taken by me, at present, it had better be omitted. Let Us leave, the Members to their own Enquiries and Reflexions and Judgment.
As to the conciliatory Project I have an utter detestation of it, between you and me. Besides Friesland will not agree to it: So that it cannot pass if Holland should adopt it. Friesland has set, the right Example and will be followed by all in time. The Members of the Regency here are thinking very Seriously, and will determine right in the End if We do not furnish them an Excuse by talking of conciliatory Propositions.
I shall fall naturally in the Way, of Several Mercantile Houses here and shall See if, their aid can be obtained, in their Way.
The late Visit of the Ambassador here, and his Conversation with several Persons will have a good Effect. The British Cause will become more and more, disgusting, contemptible and ridiculous, every day. There is no danger of Perselytes to that side. So that all must come into the sentiments of Friesland, e’er long. Dont let Us be impatient. It is not possible to make right and Wrong meet half Way. Is not the G. Pensionary at the Bottom of the conciliatory Project? I have altered my Design of coming to the Hague. Shall not come on saturday. Perhaps not for some Weeks.

With great Esteem yours
J. Adams

